number release date april date cc pa cbs b2 uil bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service title and status insufficient for tfrp - must have authority the court_of_appeals in united_states v bisbee u s app lexi sec_6017 8th cir date awarded attorneys’ fees to a defendant finding the service’s legal position in assessing the trust fund recovery penalty lacked a reasonable basis in fact the court disagreed with the service that the defendant’s title and status plus occasional payments of taxes when excess funds were available was sufficient to find the defendant to be a responsible_officer because the service had information before trial showing the defendant lacked the necessary authority to pay overdue taxes the eight circuit held the government was not substantially justified in proceeding against the defendant a corporation imi failed to pay employment_taxes for part of just before this in the defendant bisbee took over the offices of ceo and president from another defendant green green had been the president and ceo of imi but had been demoted to treasurer during the time the taxes went unpaid the service assessed employment_tax liability for part of then assessed a_trust fund recovery penalty against both defendants in the service later reduced its tfrp assessment but to avoid interest accumulation had the corrected assessment made retroactive to the original assessment_date green challenged the assessment and a jury found him not to be a responsible_party but found that bisbee was a responsible_officer the district_court accordingly entered judgment but refused green’s request for attorney’s fees on appeal the eighth circuit found no merit to bisbee’s claims of error the court found the service had the authority to impose the tfrp that the notice of the tfrp sent to bisbee complied with sec_6672 that the service’s certificate of assessments and payments which was under seal and signed was properly admitted into evidence without additional extrinsic evidence of authenticity and that the service’s retroactive correction of the assessment did not make the assessment invalid as to green the court_of_appeals reversed the district court’s decision holding that green substantially prevailed and was entitled to attorney’s fees although his title was treasurer april bulletin no the court found that green lacked authority to determine which creditors to pay the service argued based on bisbee’s testimony and green’s admission that he made payments to creditors that green’s status and title made him a responsible_party the court found instead that bisbee had the sole decision-making authority and that the service knew this prior to suit the fact that green had the ability to pay taxes if funds were available was not the same as proving he had the authority to pay the court held penalties failure to collect withhold or pay over responsible_officer april bulletin no cases anti-injunction_act receivership assessment suits against u s declaratory judgments sterling consulting corp v united_states u s app lexi sec_6065 10th cir date - in this complex multi-state receivership bankruptcy the second part of which is digested below the tenth circuit held that the declaratory_judgment act u s c sec_2201 prohibits the district_court from determining corporate tax_liabilities in a receivership action nor could the receiver rely on b c sec_505 in a receivership proceeding outside of bankruptcy court the appellate court further held that the anti-injunction_act sec_7421 bars the district_court from enjoining the service from assessing and collecting taxes for failure to evaluate tax returns by a court-imposed deadline bankruptcy code cases assessment partnerships collection of individual liability united_states v briguglio u s dist lexis c d ca date - partners filed individual chapter bankruptcies in which the service filed proofs of claim for taxes assessed against the partnership the district_court affirmed the bankruptcy court’s holding that as the partners had not been assessed individually by the service under sec_6203 they had no tax_liability because the three-year statute_of_limitations for assessment under sec_6501 had expired the court disallowed the service’s claim bankruptcy code cases automatic_stay tax_court proceeding madison recycling associates v irs u s dist lexis e d ky date - court upheld bankruptcy court’s refusal to enjoin tax_court proceeding against debtor partnership as a violation of the automatic_stay the court held that because a partnership itself is not a taxable entity a partnership readjustment proceeding in tax_court affects only the tax_liabilities of the partners not the partnership therefore the stay is not applicable bankruptcy code cases chapter effect of confirmation provisions of plan united_states v state street bank trust co in re scott cable communications inc u s dist lexi sec_4972 d conn date - debtor had two parallel chapter bankruptcy cases - one in connecticut in which the service filed a claim and a second in delaware in which the service participated but did not file a claim the service requested a determination in the connecticut proceeding that certain equity holders be subordinated to the service and the debtor countered by claiming the service was bound under res_judicata to the terms of the plan by virtue of the confirmation of the delaware plan the district_court held in reversing the bankruptcy court that although the service was not april bulletin no entitled to constitutional due process it was entitled to reasonable notice that the delaware plan adversely affected its rights the court held that neither the plan nor the disclosure statement were reasonably calculated to inform even a sophisticated party such as the service that its pecuniary interests were at risk and so res_judicata did not apply bankruptcy code cases collection of tax assets not in court exempt_property united_states v buckner aftr2d n d ind date - service issued levy against taxpayer’s pension_plan which was not honored the taxpayer filed chapter bankruptcy and was granted a discharge after the discharge the service inadvertently abated the taxes under sec_6404 the court held that a sec_6404 abatement did not extinguish the tax debt and could be reversed since the abatement was accidental bankruptcy code cases determination of tax_liability jurisdiction of the bankruptcy court 259_br_458 1st cir b a p date - bankruptcy appellate panel held that the debtor could not use b c sec_502 to estimate a post-petition administrative tax claim because that section only applies to pre-petition claims the court found that proper statutory construction requires administrative tax_liability be determined under sec_505 the b a p therefore reversed the bankruptcy court’s cap on the amount of tax_liability the b a p also determined that the appeal was not moot simply because the service did not obtain a stay pending appeal and the receiver had distributed the assets of the bankruptcy_estate bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re walsh aftr2d bankr d minn date - service issued notice_of_deficiency and receiving no response prepared substitute returns for debtor after seizures of property debtor voluntarily came in and completed tax returns in a subsequent bankruptcy proceeding the debtor argued that his taxes were dischargeable under the plain meaning of b c a b i since he did in fact file returns the court disagreed finding the debtor’s plain meaning led to an absurd result once an involuntary government-made assessment is final the court said the taxpayer’s belated filing of a return serves no revenue purpose therefore under section a b i the debtor forfeits his right to discharge the taxes in bankruptcy bankruptcy code cases interest administrative and gap expenses tuttle v united_states bankr lexis 10th cir b a p date - holding that it was bound by existing tenth circuit precedent the bankruptcy appellate panel found that the service was entitled to gap interest accrued between the date of the debtor’s bankruptcy filing and the date of confirmation of april bulletin no her chapter plan the court disagreed that the service was bound by the terms of the plan which did not provide for gap interest finding that under b c d the interest was the nondischargeable personal liability of the debtor bankruptcy code cases jurisdiction of the bankruptcy court united_states v braeview manor inc aftr2d n d ohio date - service filed proof_of_claim based on unpaid taxes which also were the basis for pre-petition levies against a third party the debtor objected that the nominee alter ego liability levies were wrongful and the bankruptcy court agreed the district_court reversed upholding the government’s argument that there is no waiver of sovereign immunity for a wrongful_levy action in bankruptcy the court found that b c sec_106 creates no independent waiver of immunity nor does the service waive immunity by filing a claim in the bankruptcy the court also found that sec_7526 did not give the debtor standing to challenge nominee alter ego status on behalf of a third party bankruptcy code cases statute_of_limitations on collection after assessment savini v united_states u s dist lexis d n j date - adopting the majority approach the court tolled the priority period under b c sec_507 which in turn rendered the debtor’s taxes non-dischargable under b c a a due to the debtor’s prior bankruptcy filings the court also found that the statute was extended an additional six months by virtue of sec_6503 bankruptcy code cases trustee’s avoidance of transfers richardson trustee v united_states in re noll inc bankr lexi sec_346 bankr d r i date - taxpayer president of the debtor company used a company check which he endorsed over to himself to pay his personal tax debt in the company’s bankruptcy the trustee sought to recover the payment from the service under b c the court found that the service was not an initial transferee under section a because the taxpayer by exercising dominion and control_over the funds did not serve as a mere conduit between the company and the service thus the taxpayer was the initial transferee the court also decided that the service was not liable under section b since the parties stipulated that the service had no knowledge of the source of the funds used to purchase the cashier’s check the trustee argued that the service’s dilatory release of a lien against the taxpayer did not satisfy the takes for value requirement of the statute but the court drew a distinction between the satisfaction of the tax debt and the release of a tax_lien collection_due_process davis v commissioner t c memo date - tax_court awarded sanctions against the taxpayer under sec_6673 for making frivolous arguments in this cdp case april bulletin no collection_due_process kennedy v commissioner 116_tc_19 - service sent taxpayer an nftl filing letter which was sent to the wrong address and so was invalid under sec_6320 the service also sent a final notice_of_intent_to_levy which was properly addressed under sec_6330 the taxpayer untimely contested both notices so the service provided him with an equivalent_hearing which is not appealable to court the tax_court determined that it lacked jurisdiction under either section or because the taxpayer did not timely request a cdp hearing and so the service did not issue a notice_of_determination which is a prerequisite to jurisdiction the court also held that since sec_6330 does not authorize the service to waive the time periods prescribed the service’s decision to hold an equivalent_hearing was not a waiver of the 30-day time limit for the taxpayer to request a hearing under sec_6330 collection_due_process moorhous v commissioner 116_tc_20 - this case was decided on the same issue as kennedy above the court also held that where taxpayers file a joint_return the service may issue separate notices of intent to levy since the service can choose to collect against either the husband or the wife liens priority over attorneys united_states v new york state department of taxation and finance u s dist lexis w d n y date - customs seized money belonging to taxpayer in a subsequent interpleader action the taxpayer’s attorney claimed superpriority to fund over prior nftl based on statutory attorney lien under sec_6323 examining the three prerequisite elements the court found that the fund was created out of a judgment or settlement of a claim in this case a forfeiture action the court also found that local law recognized the existence of a lien and that the amount of the lien reflects the extent to which the attorney’s efforts reasonably contributed to the award ie that the attorney’s fees were reasonable the court concluded that the attorney satisfied the requirements for superpriority under sec_6323 however the court held that there is an exception to b where the judgment is against the united_states as the service had a right of setoff which supercedes the attorney’s claim the court held that the return of the seized funds was a decision adverse to the service since the service failed in its efforts to keep possession of the funds it was a judgment against the united_states liens priority over constructive trust receivership proceedings collection s e c v credit bancorp ltd u s dist lexis s d n y date - credit bancorp went into receivership after a fraudulent ponzi scheme went bust leaving a small pool of assets for its creditors which included defrauded customers and the service the court appointed a receiver who filed a motion to determine priority against several parties including the service and sought the april bulletin no creation of a constructive trust for the benefit of the defrauded investors the receiver claimed jurisdiction under the quiet title provision of u s c a the court in a lengthy opinion found it had jurisdiction because the suit sought a determination of lien priority rather than challenging the assessment or collection_of_taxes and that most of the assets included appreciation were subject_to a constructive trust this meant that credit bancorp had no property interest to which the tax_lien could attach and so the customers had priority in their claim to the assets the court also found an exception to the anti-injunction statute sec_7421 under 465_us_367 since the receiver has no practical alternative to liability between the court-ordered distribution plan and personal tax_liability under the insolvency statute u s c b except by this suit penalties failure to collect withhold or pay over willfulness rocha v united_states u s dist lexis d or date - taxpayer who provided payroll services to corporation later provided employee_leasing services under the terms of this unwritten agreement the taxpayer would supply labor to the corporation while the corporation would fund the bank account from which payroll and payroll_taxes were paid after the corporation’s principal began providing just enough funds to meet wages the taxpayer threatened to resign and began working with the service to collect the taxes from the corporation as part of an agreement the corporation was sold to a second corporation whose accounts receivables were pledged to the service however the corporation’s principal again diverted funds the taxpayer assisted the service in collecting on the remaining accounts receivables but then was assessed with the trust fund recovery penalty in court the taxpayer argued that since he was only able to pay the taxes if the principal properly funded the payroll account he could not be a responsible_person the court disagreed finding the taxpayer still had the authority to determine whether to pay wages or taxes the court further found that the service was not obligated to pursue either the assets of the corporation or of the principal before pursuing the taxpayer as a responsible_person and that despite his cooperation the taxpayer’s failure to pay the service ahead of employee wages was willful under the statute summonses defenses to compliance improper purpose pending criminal case summonses discovery taxpayers davis v united_states u s dist lexis w d n c date - taxpayer challenged an sec_7602 summons issued while he was the subject of a criminal investigation the court found that the service neither had made a referral to justice to commence criminal proceedings nor made an institutional commitment to make a referral but delayed to gather additional evidence the court instead held that fact the service was conducting a criminal investigation was not evidence of an institutional commitment the court also denied the taxpayer’s request to conduct discovery to find out if the service had made an institutional april bulletin no commitment to prosecute under 595_f2d_146 3d cir since the taxpayer did not make a preliminary demonstration of abuse discovery was denied summonses issuance contents of summons united_states v trowbridge aftr2d 5th cir date unpublished - the court_of_appeals held that the service is not required to cite to a taxing statute that establishes a taxpayer’s liability before issuing a summons april bulletin no the following material was released previously under sec_6110 portions may be redacted from the original advice chief_counsel_advice bankruptcy chapter administrative expense claim date cc pa cbs br2 gl-121883-00 uil memorandum for associate area_counsel - birmingham small_business self-employed attention charles pillitteri from senior technical reviewer branch joseph w clark collection bankruptcy summonses subject claims for post-petition tax periods in chapter cases this constitutes our response to your date request for advice on whether a claim for taxes payable post-petition in a chapter case can be filed as an administrative claim as opposed to a claim made pursuant to b c a we believe that in a chapter case a claim for post-petition taxes is not properly characterized as one for administrative expenses issue whether a claim for taxes payable post-petition in a chapter case can be filed as one for administrative expenses entitled to first-priority status pursuant to b c sec_507 or whether such a claim can only be filed as one pursuant to b c a entitled to eighth-priority status pursuant to b c sec_507 conclusion because a bankruptcy_estate does not constitute a separate taxable entity in a chapter it cannot incur a tax_liability constituting an administrative expense accordingly claims for post-petition taxes should not be filed as administrative claims moreover once a chapter plan is confirmed estate property other than that needed to fund the plan generally vests in the debtor so there no longer exists any bankruptcy_estate which could potentially generate administrative expenses april bulletin no factual and statutory background the relevant facts set forth in your request for advice are as follows a debtor files a motion to modify his chapter plan to add a post-petition liability this liability consists of federal income taxes which are payable post- petition in your district where the insolvency specialist agrees to allow the debtor to pay the liability through the plan the specialist files an administrative claim as you point out various reference materials developed by this division offer contradictory guidance on whether this practice is appropriate on the one hand the most recent version of the bankruptcy practice seminar material sec_1 indicates that this means of seeking payment of post-petition taxes in bankruptcy is acceptable litigation_guideline_memorandum lgm gl-26 dated date in contrast indicates that post- petition taxes at least those incurred following confirmation do not constitute administrative expenses of a chapter estate since the estate essentially terminates upon confirmation in light of this contradiction you have requested that we provide this division’s current position on whether post-petition taxes are properly the subject of an administrative claim in a chapter case several statutory provisions are relevant to analysis of this issue initially sec_507 states in pertinent part a the following expenses and claims have priority in the following order first administrative expenses allowed under sec_503 of this title b c sec_507 sec_503 in turn provides that t here shall be allowed administrative expenses including - a the actual necessary costs and expenses of preserving the estate including wages salaries or commissions for services rendered after the commencement of the case b any_tax - i incurred by the estate except a tax of a kind specified in sec_507 these materials are in the process of being revised gl-26 states that it concerns only collection of post-petition post-confirmation tax_liabilities april b c sec_503 b i bulletin no section of the bankruptcy code provides that property of the estate includes in a chapter case and in addition to the property specified in b c sec_541 all property of the kind specified in sec_541 which is acquired post-petition and all earnings from services performed by the debtor post-petition but before the case is closed dismissed or converted whichever occurs first b c a section b provides except as otherwise provided in the plan or the order confirming the plan the confirmation of a plan vests all of the property of the estate in the debtor b c b finally section entitled filing and allowance of postpetition claims provides that a creditor may file a proof_of_claim inter alia for taxes that become payable to a governmental_unit while the case is pending b c a a claim filed under this provision is determined as of the date such claim arises and shall be allowed the same as if such claim had arisen before the date of the filing of the petition b c b law and analysis the language of the first two relevant statutory provisions sec_507 and sec_503 indicates that if an expense constitutes either an actual necessary cost of preserving the estate or any_tax incurred by the estate except a tax of a kind specified in sec_507 it can be characterized as an administrative expense entitled to first- priority payment see b c sec_503 b i a emphasis supplied thus the central issue to be addressed here is whether taxes incurred post-petition in a chapter case constitute an expense of the bankruptcy_estate or an expense of the debtor in his individual capacity the position of this division generally has been that at least with respect to tax_liabilities no separate bankruptcy_estate exists in a chapter the basis of this position is that the internal_revenue_code creates a separate taxable entity upon the filing of certain petitions by individuals under chapter and chapter but does not create a separate taxable entity in any chapter case see sec_1398 sec_1399 as a result separate tax returns are not required to be filed for chapter estates given these considerations post- petition taxes are not incurred by the estate as is required for a tax to be characterized as an administrative expense pursuant to b c sec_503 moreover given our view that post-petition taxes constitute a liability of the debtor rather than the estate we would be reluctant to view a post-petition tax as an administrative expense even under sec_503 which affords administrative expense status to costs and expenses april bulletin no necessary to preserve the estate thus our position is that taxes payable post-petition are not properly the subject of an administrative claim in a chapter we believe that this is particularly true with respect to post-petition taxes which are payable post-confirmation the longstanding position of this division is that the chapter bankruptcy_estate terminates upon confirmation given section b except to the extent that funds are either designated by the plan as estate property or are necessary to fund the plan since the bankruptcy_estate does not for the most part even exists post- confirmation clearly any_tax liability incurred at that point is neither a cost or expense of preserving the chapter estate nor incurred by the estate as you indicate the only existing judicial decision directly on point with respect to this issue is 65_br_913 bankr d ks in gyulafia a chapter case both pre- and post-confirmation tax_liabilities were at issue the government argued that the liabilities were actual necessary costs of preserving the estate and should accordingly be granted administrative expense treatment initially the court determined that in light of the language of section b and c addressing the status of estate property upon confirmation post-confirmation taxes are incurred by the debtor rather than the bankruptcy_estate the court accordingly held that taxes incurred after confirmation do not constitute administrative expenses pursuant to b c sec_503 b r pincite with respect to pre-confirmation taxes the court reached the same conclusion but based on a different analysis the court initially noted that since section a provides that the government may file a post-petition claim against the debtor rather than the estate sec_503 is not applicable to any post-petition tax claim in a chapter case prior to or subsequent to confirmation id pincite the court also maintained that sec_346 of the bankruptcy codes provides that in chapter cases any income of the estate or the debtor may be taxed on or measured by income only to the debtor and may not be taxed to the estate further supporting the conclusion that no post-petition tax_liability is properly characterized as an expense of the estate itself id finally the court reasoned that affording administrative expense status to post-petition tax claims would render section a superfluous as the government presumably would never file claims under that section since a claim filed under sec_503 would be entitled to a higher priority status id this position is substantially embodied in irm in in re gebhart bankr lexi sec_611 bankr m d pa however the court in dictum cited the holding in gyulafia on mischaracterization of post-petition tax_liabilities as administrative expenses claims filed pursuant to b c a are entitled to eighth-level priority along with claims for certain pre-petition taxes pursuant to b c sec_507 april bulletin no in finding the government’s claim not entitled to administrative expense status the court in gyulafia relied in part on sec_346 this provision which was not quoted in its entirety in gyulafia states in a case under chapter of this title any income of the estate or the debtor may be taxed under a state or local law imposing a tax on or measured by income only to the debtor and may not be taxed to the estate b c sec_346 in contrast to what the court suggested in gyulafia this provision addresses only taxation of income under state or local law and does not require that income taxed under federal_law be taxed only to the debtor accordingly we disagree with that aspect of the analysis in gyulafia which is based on sec_346 nonetheless we agree with the remainder of the gyulafia court’s analysis and concur in its ultimate conclusion that neither pre- or post-confirmation taxes should be deemed administrative expenses in chapter cases we caution that taking this position could present certain litigating hazards first we reiterate that the only case which we have been able to locate on the issue of whether post-petition tax_liabilities can enjoy administrative expense status in a chapter case is gyulafia a bankruptcy court decision moreover in discussing the issue of characterizing post-petition preconfirmation taxes as administrative expenses the court in gyulafia interpreted sec_346 in a way which we regard as incomplete weakening the force of its authority on this issue given the absence of judicial authority on whether preconfirmation taxes can be characterized as administrative expenses it is at least arguable that they can be characterized as such further if they can be so characterized then our position on the issue of whether post-confirmation taxes constitute administrative expenses may not be applicable in all districts this is because the view that the chapter bankruptcy_estate terminates upon confirmation is not one which has been adopted across-the-board as lgm gl-26 indicates the case law reflects various other positions on this issue including both the position that all estate property remains in the estate post- confirmation and the position that property acquired post-confirmation but not that acquired pre-confirmation remains in the estate once confirmation occurs in jurisdictions which view the chapter bankruptcy_estate as continuing to exist after confirmation either as a continuation of the preconfirmation estate or as a newly-constituted estate encompassing only property acquired post-confirmation it is arguable assuming that preconfirmation liabilities would constitute expenses of the estate that even post- confirmation tax_liabilities should enjoy administrative expense status since they are similarly related to funding the estate however because we do not believe that tax_liabilities incurred preconfirmation while a bankruptcy_estate clearly exists are properly the latter is the position taken in some of the more recent cases see eg barbosa v soloman 231_f3d_31 1st cir united_states of america v holden u s dist lexis d vt in re reynard 250_br_241 bankr e d va april bulletin no characterized as administrative expenses we do not recommend that post-confirmation liabilities be claimed as administrative expenses even in jurisdictions where the bankruptcy_estate continues after confirmation has occurred in summary our position is that since post-petition tax_liabilities are in chapter cases incurred by the debtor rather than the bankruptcy_estate characterizing such liabilities as administrative expenses is inconsistent with sec_503 of the bankruptcy code and is not a practice which should be perpetuated this type of liability should instead be collected either by filing a claim under b c a if appropriate or by pursuing collection outside of the bankruptcy this position is consistent with lgm gl-26 further we plan to incorporate these conclusions into the current revision of the bankruptcy practice seminar materials bankruptcy exceptions to discharge substitute for return date uil gl-100623-01 cc pa cbs br2 memorandum for keith fogg associate area_counsel sb_se from kathryn a zuba chief branch collection bankruptcy summonses subject exceptions to discharges and sec_6020 returns this memorandum responds to your date request for advice on the extent to which the b c a b exception to discharge for taxes applies to taxes which are based on substitutes for returns sfrs prepared by the service pursuant to sec_6020 this document is not to be cited as precedent issue presented does the b c a b exception to discharge for taxes apply to taxes which are based on substitutes for returns sfrs prepared by the service pursuant to sec_6020 where the taxpayer signs either a form_870 or a form_4549 brief answer yes an executed form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment or form_4549 income_tax audit changes when accompanied by the schedules prepared by the revenue_officer is a return as described in sec_6020 such returns are returns within the meaning of b c a b april bulletin no background this question arises in the following typical scenario a taxpayer fails to file a return for a given tax period and a revenue_officer is assigned to secure the return when the taxpayer does not provide the information necessary to compute the taxes due if any the revenue_officer has to prepare the return using information from sources other than the taxpayer the taxpayer then agrees to immediate_assessment and collection of the taxes shown on the return prepared by the revenue_officer and signs either the form_870 or later the taxpayer files bankruptcy and seeks a discharge of the tax analysis b c a b excepts from discharge taxes with respect to which a return was not filed the word return as used in b c a b means at the very least those documents that would qualify as returns under the internal_revenue_code in re hindenlang 164_f3d_1029 6th cir if the taxpayer has filed a return under the tax laws then the debtor has filed a return for discharge purposes see eg in re mathis aftr2d par s d fla in re villalon bankr lexis bankr n d ohio in re 244_br_451 bankr n d cal in re 181_br_653 bankr m d fla the internal_revenue_code does not formally define return generally taxpayers file returns on pre-printed forms such as the form_1040 and sign a jurat clause that subjects the taxpayer to penalties of perjury for false statements for these situations the tax_court has developed the following four-part test to decide whether a given document is a return it purports to be a return it is signed by the taxpayer under penalty of perjury it discloses data from which the tax can be computed and it represents an honest and reasonable attempt to satisfy the requirements of the tax law 82_tc_766 aff’d 793_f2d_139 6th cir harmonizing 309_us_304 with 293_us_172 thus a form_1040 filed for a tax which has already been assessed is not a return under the tax_court test because the document serves no tax_administration purpose and therefore cannot represent an honest and reasonable attempt to satisfy the requirements of the tax law in re hindenlang supra pincite a form_1040 is not a return if it no longer serves any_tax purpose or has any effect under the internal_revenue_code a purported return filed too late to have any effect at all under the internal_revenue_code cannot constitute an honest and reasonable attempt to satisfy the requirements of the tax law internal quotation marks omitted when the taxpayer does not file a valid_return sec_6020 authorizes the service to prepare a substitute for the return in order to assess the tax and distinguishes between two types of substitutes for returns sfrs under a the service prepares the sfr based on the taxpayer's consent to disclose all information necessary for the preparation thereof and the taxpayer signs it under b the service prepares the sfr without the taxpayer's consent or acknowledgment april bulletin no sec_6020 sfrs are returns for discharge purposes while sec_6020 sfrs are not see eg 949_f2d_341 9th cir in re mathis aftr2d par s d fla revrul_74_203 holds that a form_870 form 1902e or form_4549 signed by the taxpayer in response to a proposed sfr is a return of the taxpayer for purposes of sec_6020 under the facts of that revenue_ruling a husband and wife voluntarily provided their books_and_records from which information a revenue_agent computed their liability put it all on schedules that were attached to a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overasessment the revenue_ruling concludes relying on united_states v olgeirson f_supp d n j that the executed form_870 with accompanying schedules is a return under sec_6020 of the code the revenue_ruling and case law lead us to conclude that a signed with accompanying schedules is a return within the meaning of bankruptcy code section a b in determining dischargeability although rev rule is based on a fact pattern where the taxpayer voluntarily provided the information case law such as olgeirson id does not indicate that the source of the information used to prepare the sfr is determinative of whether the sfr constitutes a return we conclude that the source of the information used to prepare the return was not relevant to the revenue ruling’s holding that a form_870 constitutes a sec_6020 return where it is signed by the taxpayer lodged with the service and is accompanied by schedules disclosing the data from which the tax can be computed conclusion based on the above we conclude that the b r a b exception from discharge does not apply when a taxpayer by signing a form_870 waiver or like document allows the service to immediately assess the amount calculated on a substitute for return prepared by a service employee and gives up the right to contest the service’s calculation in tax_court if however the sfr was a sec_6020 return the service should treat the tax as excepted from discharge under b c a b receivership priority constructive trust date cc pa cbs br2 gl-808387-00 uilc memorandum for associate area_counsel sbse area cc sb slc from kathryn a zuba chief branch collection bankruptcy summonses subject request for legal advice on receivership april bulletin no this responds to the request dated date from your office for our advice regarding whether the service should file a claim in the federal receivership proceeding united_states v x legend x y date a date b date c date d date e date f date g background a criminal indictment and forfeiture action was filed on date a by the united_states against the taxpayer x and other parties based on charges that taxpayer and his associate defrauded clients of their stock brokerage firm by diverting and stealing approximately to million dollars of funds received from the clients pursuant to the forfeiture action the united_states claimed a right to possession of property belonging to the defendants including real_estate and bank accounts pursuant to u s c sec_982 much of this property had already come into the possession_of_the_united_states through a prior criminal subpoena the united_states asserted its claim of forfeiture until the district_court issued an order on date b stating that the property will be delivered to the defrauded investors as restitution but shall remain in the possession_of_the_united_states until a plan of restitution is agreed to by the parties because the administration of the property was burdensome to the united_states the united_states attorney asked the district_court to appoint a receiver to administer the property a receivership was appointed on date c the receiver has now liquidated most of the property and holds approximately million dollars in bank accounts and real_estate worth approximately million dollars the taxpayer owes over y dollars of federal income and gift_taxes the income taxes were assessed on date d and a notice_of_federal_tax_lien was filed in date e the gift_taxes were assessed on date f and a notice_of_federal_tax_lien was filed in date g you have concluded that the property in the receivership was subject_to a constructive trust for the benefit of the defrauded investors as of the date b restitution order since this trust commenced prior to the tax_assessment against the taxpayer you do not believe that the service can assert a claim for the taxes in the receivership proceeding because at the time the tax_lien arose there was no property of the taxpayer for the lien to attach to discussion if a person liable to pay any_tax neglects to do so after demand a lien arises in favor of the united_states upon all property and rights to property belonging to such person sec_6321 the lien is effective from the time the assessment is made april bulletin no sec_6322 in this case the lien did not arise until after the court ordered that the property be delivered to the investors as restitution accordingly at the time the lien arose the property was no longer property of the taxpayer and the lien could not attach to the property see 881_f2d_1165 2d cir tax_lien does not attach to property which was disgorged and turned over to the receiver prior to assessment thus assuming that all the property administered by the receivership is property which was subject_to the date b restitution order then the property is not subject_to the tax_lien and the service cannot assert a priority based on the tax_lien however even absent a lien the service could arguably claim a priority pursuant to the federal priority statute u s c a the united_states is entitled to a priority over other claims when a person indebted to the government is insolvent and either the debtor makes a voluntary assignment of property the property of an absent debtor is attached or an act of bankruptcy is committed there is an act of bankruptcy within the meaning of the insolvency statute where the debtor’s property is transferred to a fiduciary in a legal proceeding brought to liquidate the insolvent debtor’s property and pay the debtor’s debts 269_us_483 in general the insolvency statute has been confined to proceedings for the benefit of all creditors such as insolvent decedent’s estates general assignments for the benefit of creditors and general receiverships plumb federal tax_liens 3d ed if prior to insolvency another creditor of the debtor takes title or possession of the property then the priority will not apply 377_us_351 345_us_361 thelluson v smith 15_us_306 in this case an act of bankruptcy triggering the insolvency statute arguably occurred in date b when the order of restitution established the united_states as the fiduciary of the property on the behalf of the defrauded investors assuming that the taxpayer is insolvent then the united_states would have a priority to the property unless the taxpayer was divested of title or possession of the property at the time the insolvency proceeding commenced this of course appears to be the case the taxpayer and his associate were divested of possession of the property at least as early as the forfeiture action initiated in date a thus at least as early as date a the united_states obtained any property which was not subject_to the date b restitution order may nonetheless be subject_to a constructive trust with the defrauded investors as the beneficial owners based on the principle that title was never acquired by the taxpayer see first national bank of cartersville v united_states 412_fsupp_422 n d ga tax_lien does not attach to property purchased with embezzled funds to establish a constructive trust on particular property the beneficiary of the trust must trace the property to property improperly taken from the beneficiary 778_fsupp_37 d d c the united states’ criminal case against the defendants is premised on facts which would appear to establish a constructive trust with respect to the property at issue april bulletin no possession of the property and the insolvency statute would no longer have applied to any subsequently initiated proceedings we therefore conclude that the service cannot claim a priority to the property in the receivership based on the tax_lien or the federal priority statute the united_states seized the property pursuant to the criminal forfeiture statutes by date a and the district_court ordered that the property be delivered to the defrauded investors in date b as restitution the taxpayer therefore did not posess any property to which the tax_lien or the federal priority could attach we concur with your conclusion that the service should not file a claim in the receivership proceeding collection_due_process_notice authorized representative cc pa cbs br1 wta-n-111039-00 date uil memorandum for sbse associate area_counsel brooklyn from peter j devlin deputy assistant chief_counsel collection bankruptcy summonses subject letter or lt11 to power_of_attorney request for significant service_center advice we have considered whether the argument could be made that the transfer of the property to the united_states in date a based on the criminal forfeiture statutes was itself an attachment or act of bankruptcy triggering the federal priority see 960_f2d_1538 11th cir treating levy by service as an act of bankruptcy if debtor was insolvent at the time of seizure however if the government were to make such an argument it is likely that a court would hold that the section priority nonetheless does not apply because the taxpayer never held title to the property which the taxpayer held in a constructive trust on the behalf of the defrauded investors see note supra we also note that if on the other hand an insolvency proceeding for purposes of section was not commenced until the establishment of the receivership in date c it is clear that the taxpayer at that time had neither title nor possession of the property due to the date b restitution order april bulletin no this memorandum responds to your request for significant service_center advice dated date this document may not be used or cited as precedent sec_6110 issues whether the failure to send the taxpayer’s authorized representative a copy of a notice entitling the taxpayer to a collection_due_process cdp hearing or a collection_appeals_program cap hearing notice would justify reversal or prohibition of a collection action whether any corrective action should be taken if the authorized representative is not sent a copy of a notice entitling the taxpayer to a cdp or cap hearing and the procedural failure is not discovered by the internal_revenue_service irs until the hearing or the date the hearing is requested conclusion while the failure to send a copy of a cdp_notice or a notice entitling the taxpayer to a cap hearing to an authorized representative may constitute a violation of an administrative procedure such failure alone would not justify the reversal or prohibition of a collection action the service_center is not legally required to take any corrective action when the failure to send a copy of the notice to the authorized representative is discovered at the time of the hearing or the date the hearing is requested facts this request for significant service_center advice was prompted by a request from a settlement officer with the irs office of appeals appeals for an amplification of a routine service_center advice previously issued by your office according to the settlement officer taxpayers have challenged the failure of the irs to send a copy of a letter lt11 final notice - notice_of_intent_to_levy and your notice of a right to a hearing to the representative as an inappropriate collection action because the irs has failed to satisfy an administrative procedural requirement the letter lt11 is a computer-generated letter giving notice to the taxpayer of the irs’s intent to levy and the taxpayer’s right to a cdp hearing under sec_6330 with appeals the administrative procedure the taxpayers are referring to i sec_26 c f_r sec_601_506 which requires irs employees to send to an authorized representative a copy of all notices and other written communications sent to the taxpayer pursuant to this procedural rule the internal_revenue_manual manual applicable to service_center collection employees requires that a copy of any automated collection system acs letter to the taxpayer be sent to the authorized representative irm letter lt12 which is identical to letter lt11 is the copy sent to the taxpayer’s authorized representative april bulletin no the settlement officer has concluded that a violation of administrative procedure occurs if a copy of a cdp_notice or a notice entitling the taxpayer to a cap hearing as applicable is not sent to the authorized representative because the settlement officer is required to verify that the requirements of all applicable law and administrative procedures have been met he would be required to reveal this violation of administrative procedure he is concerned that if he sustains the collection action regardless of whether he is involved in a cdp cap or equivalent_hearing the service_center employee who committed the violation could become subject_to termination under section of irs restructuring and reform act of rra accordingly the settlement officer believes that based on sec_6330 the regulations thereunder and the irm provisions for cdp hearings he may be required to prohibit a proposed levy if a copy of letter lt11 or in limited circumstances a virtually identical letter 1058c was not sent by the service_center to the taxpayer’s authorized representative the settlement officer believes that based on manual provisions for cap hearings he may be required to reverse or prohibit the collection action if copies of other notices relating to collection were not sent by the service_center to the taxpayer’s authorized representative to avoid this required reversal or prohibition the settlement officer has suggested that the service_center take corrective action because the service_center does not keep any copies of notices electronic or paper sent to taxpayers sending a belated copy of the notice to the authorized representative would not be possible in addition an exact copy of the notice is difficult to recreate because the exact balance due calculated by the computer on the date the letter is generated is not readily available understanding this the settlement officer has suggested that a letter be sent to the representative explaining that a notice_of_intent_to_levy and right to cdp hearing was sent to the taxpayer on a specified date and that although a copy of the notice is not retained a copy of the form letter sent to the taxpayer is enclosed the settlement officer also recommends that if the omission is discovered after the 30-day period for filing a request for a cdp hearing the letter could give the representative days from the date of the letter to inform his client of the availability of a hearing equivalent to a cdp hearing but with no right to judicial review see temp sec_301_6330-1t i this service_center advice assumes that the cdp_notice or notice entitling the taxpayer to a cap hearing has been properly and timely sent to the taxpayer the sole procedural irregularity is that the irs did not forward a copy of the notice to the authorized representative as required by sec_601_506 background two types of appeals proceedings involving taxpayers and their authorized representatives are relevant to this analysis the first type of proceeding is the cdp hearing the right to which was added by rra at such hearing an impartial officer with the office of appeals whether a settlement officer or appeals officer hereinafter both will be referred april bulletin no to as an appeals officer is to determine whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 taxpayers wishing to challenge the first filing of a notice_of_federal_tax_lien with respect to a particular tax and period or the first levy proposed for the collection of a particular tax and period will be given the opportunity to have a cdp hearing the service_center specifically acs is responsible for sending out letter lt11 or letter 1058c informing the taxpayer of his or her right to a cdp hearing under sec_6330 prior to levy if the taxpayer fails to timely request a cdp hearing on either a lien filing or proposed levy he or she will be given an equivalent_hearing other than judicial review the provisions of sec_6320 or sec_6330 are fully applicable to an equivalent_hearing sec_6330 requires the appeals officer to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met this provision and the regulations make clear that it is not the appeals officer but the irs office or officer pursuing collection that is required to provide the verification see temp sec_301_6320-1t e and 6330-1t e the legislative_history reinforces this interpretation during the hearing the irs is required to verify that all statutory regulatory and administrative requirements for the proposed collection action have been met h rep 105th cong 2d sess p sec_6330 requires the appeals officer in making his or her determination as to the appropriateness of the collection action to take into consideration this verification temp sec_301_6320-1t e q ae1 and 6330-1t e q a-e1 reinforce the statutory language by stating that appeals will consider the following matters in making its determination i whether the irs met the requirements of any applicable law or administrative procedure the manual consistent with the statute and temporary_regulation requires that the appeals officer document in a case memorandum and in the attachment to the notice_of_determination that he or she obtained verification from the service that the requirements of any applicable law or administrative procedures have been met irm the second type of proceeding discussed in this memorandum cap was initiated in to permit taxpayers to appeal a prior or proposed lien levy or seizure action to the irs office of appeals a taxpayer may obtain a cap proceeding to challenge subsequently proposed or completed lien filings or levies involving the same tax and period for which a cdp hearing was offered before a lien notice is filed and therefore before a cdp hearing is offered the taxpayer can obtain a cap proceeding to contest the threatened filing the taxpayer can also challenge the denial or termination of an installment_agreement in a cap proceeding there are a number of ways a cap hearing can result from written notice sec_1 the service centers are not responsible for sending out letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 which entitles the taxpayer to a cdp hearing in which to challenge the filing of the notice_of_federal_tax_lien april bulletin no issued by the service_center when the service_center sends out a letter cp stating that a notice_of_federal_tax_lien may be filed unless the irs receives payment within days or a letter cp sitlp notice the taxpayer is entitled to a cap hearing when a letter cp is sent by the service_center proposing the termination of an installment_agreement the taxpayer may obtain a cap hearing when a service_center employee informs the taxpayer by letter if the taxpayer is unavailable by telephone that a proposed installment_agreement is rejected the taxpayer may initiate a cap proceeding publication entitled collection appeal rights informs the taxpayer about his right to a cap hearing and is enclosed along with the above-described letters the cap procedures in the manual provide that appeals should review the case for appropriateness based on law regulations policy and procedures national regional and local considering all the facts and circumstances irm judgment is likely to be an issue in these types of cases although they can also involve legal or procedural issues appeals may reverse collection’s action if evaluation of the taxpayer’s history and current facts and circumstances reveal a more appropriate solution irm the cap training manual states on page on the other hand you may make a determination reversing collection because the collection employee did not follow the law or manual discussion failure to send a copy of the cdp or cap notice to an authorized representative is an administrative procedure violation to be considered under cdp or cap but does not alone justify reversal or prohibition of collection action a cap proceeding would be available to a taxpayer based on the additional lien filing after the taxpayer receives notice via letter notice of additional federal_tax_lien filing this letter is sent to the taxpayer after a lien is filed in a different jurisdiction at a later date for a tax period for which a cdp_notice has already been issued letter is not issued by the service centers the right of a taxpayer to appeal the proposed termination of an installment_agreement was added by the taxpayer_bill_of_rights ii enacted date and is codified at sec_6159 the right to appeal the rejection of a proposed installment_agreement was added by rra and is codified at sec_7122 once a taxpayer has had a cdp hearing on a proposed levy for a particular tax and period or an opportunity for one he or she may obtain a cap proceeding for subsequent levies to collect the same tax and period either before or after the levy because no written notice is issued with respect to the subsequent levies by the service centers or by field compliance there would not be an occasion to send a copy to the authorized representative april bulletin no sec_601_506 states any notice or written communication or a copy thereof required or permitted to be given to a taxpayer in any matter before the internal_revenue_service must be given to the taxpayer and unless restricted by the taxpayer to the representative sec_601_501 states that t hese rules as to the authorized representative apply to all offices of the internal_revenue_service in all matters therefore the procedural rules relating to authorized representatives apply to cdp notices or notices or written communications that would entitle a taxpayer to a cap hearing consequently we believe that failure to send the authorized representative a copy of such notice would be a failure to meet the requirements of an administrative procedure subject_to verification under sec_6330 or under cap procedures sec_6330 requires the appeals officer to obtain from the irs verification that the requirements of any applicable law or administrative procedure have been met moreover the legislative_history of sec_6330 demonstrates that verification applies not only to statutory and regulatory requirements but to internal administrative requirements as well during the hearing the irs is required to verify that all statutory regulatory and administrative requirements for the proposed collection action have been met h report 105th cong 2d sess p whether the failure to send a copy of the notice is deemed a violation of sec_601_506 or a provision of the manual the appeals officer would be required to consider the violation by sec_6330 or under applicable cap procedures although failure to send an authorized representative a copy of the notice sent to the taxpayer as required by sec_601_506 is a failure to follow a required administrative procedure we do not believe that the failure alone to comply with this section and corresponding manual provisions would justify the reversal or prohibition of any collection a person holding a power_of_attorney for a taxpayer must be a recognized representative of the taxpayer in accordance with sec_601_502 et seq sec_6304 relating to communications with taxpayers and their representatives does not apply when a cdp_notice under either sec_6320 or sec_6330 is sent to the taxpayer because these notices are statutorily required to be sent to the taxpayer moreover where a taxpayer and his or her representative have executed a power_of_attorney form form_2848 sending to the taxpayer other collection notices or communications entitling him or her to a cap hearing does not violate sec_6304 sec_6304 provides in relevant part that without prior consent of the taxpayer the secretary may not communicate with the taxpayer in connection with the collection of any unpaid tax if the secretary knows such person is represented by any person authorized to practice_before_the_irs unless such person consents to direct communication with the taxpayer emphasis added the execution of form_2848 constitutes prior consent of the taxpayer to direct receipt of either the original or a copy of all written communications including written communications in connection with the collection of an unpaid tax by executing such form the taxpayer’s representative is also consenting to such direct contact april bulletin no action sec_601_506 states that failure to give notice or other written communication to the recognized representative of a taxpayer will not affect the validity of any notice based on this language courts have interpreted sec_601_506 as directory not mandatory 478_f2d_398 5th cir swann v alameda county retirement assoc u s t c big_number a f t r 2d 9th cir nuehoff v commissioner 75_tc_36 thus the limiting language of sec_601_506 makes clear that the validity of a cdp_notice or a notice or written communication that would entitle a taxpayer to a cap hearing is not affected by the failure to send the authorized representative a copy in other words even though the irs failed to send a copy of the requisite notice to the authorized representative the notice is valid and in the case of an untimely request for a cdp hearing the only relief the appeals officer can provide is to conduct an equivalent_hearing for this reason an appeals officer would not be justified in withdrawing a lien filing or prohibiting a levy if the only reason was that the procedural failure prevented the taxpayer from receiving a cdp hearing instead of an equivalent_hearing likewise an appeals officer may not reverse or prohibit a lien filing or levy in a cap proceeding solely because the irs failed to send a copy to the authorized representative a reversal or prohibition of a collection action under cdp or cap based on this procedural violation alone would be an implicit determination that the notice was invalid a result prohibited by sec_601_506 on the other hand this procedural violation in combination with the proposal of a viable collection alternative may justify the determination in a cdp hearing under sec_6320 or sec_6330 or equivalent_hearing that the notice_of_federal_tax_lien should be withdrawn or the proposed levy prohibiteddollar_figure similarly in a pre-lien filing or post-lien filing cap proceeding11 in addition the statement of procedural rules including sec_601_506 has not been signed by the secretary_of_the_treasury and is not given the force of law by the courts smith f 2d pincite swann u s t c big_number see also 810_f2d_209 d c cir 304_f2d_560 4th cir as such these rules do not confer any rights on the taxpayer smith f 2d pincite boulez f 2d pincite luhring f 2d pincite this is true whether the requirement to send a copy to the authorized representative is found in sec_601_506 or in the manual the service centers are not responsible for sending out letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 which entitles the taxpayer to a cdp hearing in which to challenge the filing of the notice_of_federal_tax_lien although letter is not issued by the service centers a cdp or equivalent_hearing requested in response to this letter is included in this analysis a cap proceeding would be available to a taxpayer based on the additional lien filing after the taxpayer receives notice via letter notice of additional april bulletin no or a pre-levy cap proceeding12 the reversal or prohibition of a lien filing or levy may be justified by the proposal of a viable collection alternative in addition to the failure to send the authorized representative a copy of a notice if the taxpayer is requesting a return of levied property in a post-levy equivalent_hearing or a post-levy cap proceeding elected in lieu of the equivalent_hearing then the return of property is governed by sec_6343 proposed_regulations promulgated thereunder should be issued shortly for public comment the settlement officer whose questions prompted the request for advice was also concerned that he might have to reverse or prohibit any collection action where a copy is not sent to the authorized representative in order to avoid a possible section termination of the service_center employee who failed to send the copy to the taxpayer’s representativedollar_figure we believe that in addition to being a failure to follow sec_601_506 reversing or prohibiting a collection action would be an inappropriate exercise of discretion if such determination is solely because an appeals officer fears approval of the collection action will expose an irs employee to possible termination under section the office of appeals is an independent body and its officers are charged with rendering impartial decisions see sec_6320 and sec_6330 sec_601_106 for an appeals officer to permit his or her decisionmaking to be influenced by the desire to protect a service_center employee from possible termination under section would be a breach of his or her duty to render an impartial determination federal_tax_lien filing this letter is sent to the taxpayer after a lien is filed in a different jurisdiction at a later date for a tax period for which a cdp_notice has already been issued although letter is not issued by the service centers the cap proceeding requested in response to this letter is included in this analysis after the cdp_notice under sec_6330 is sent for a particular tax and period no written notices are sent to the taxpayer prior to or after subsequent levies to collect the same tax and period as a result there is nothing to send the authorized representative with respect to subsequent levies accordingly while the taxpayer can obtain cap hearings to challenge these levies he or she could not complain about the failure to send the authorized representative a copy section b is broadly written to include as grounds for termination violations of internal_revenue_code_of_1986 department of treasury regulations policies of the internal_revenue_service including the internal_revenue_manual thus sec_601_506 and corresponding manual provisions are subject_to section b of rra we observe however that such violations must be committed for the purpose of retaliating against or harassing a taxpayer taxpayer_representative or other employee of the internal_revenue_service before the offending employee can be terminated as a result a service_center employee who fails to send a copy of a notice or written communication that would entitle a taxpayer to a cap hearing or a cdp_notice may not be terminated under section unless it is shown that he or she intended to retaliate against or harass the taxpayer or representative april bulletin no no action needed by service_center to correct the failure to send a copy to the authorized representative based on the limiting language of sec_601_506 it is our opinion that the irs is not legally required to furnish a duplicate notice or an explanatory letter with a copy of the applicable form letter lt11 1058c cp503 cp cp letter rejecting installment_agreement etc to the authorized representative when the omission is discovered at the time of the hearing or the date the hearing is requested providing the representative a copy at that point would be meaningless however where the service_center can reproduce an accurate duplicate of the notice sent to the taxpayer and there is still sufficient time for the taxpayer to file a timely request for a cdp hearing or for the taxpayer to obtain meaningful review in a cap proceeding a late copy to the representative in this scenario is better than no copy and would be in keeping with sec_601_506 bankruptcy penalties discharge tolling date cc pa cbs br2 gl-705536-00 uilc memorandum for michael j o’brien associate area_counsel sb_se from joseph w clark senior technician reviewer branch collection bankruptcy and summonses subject automated discharge system this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers issues whether the automated discharge system ads improperly determines that penalties are dischargeable where the debtor has filed previous bankruptcies whether ads properly discharges the estimated_tax penalty under sec_6654 when the taxpayer has been granted an extension of time to file the return conclusion the ads does not improperly discharges penalties in those cases where there have been multiple bankruptcy filings the discharge of the penalty is not automatic april bulletin no rather the computer system identifies and flags those situations where tolling may affect the discharge of penalties and prompts the necessity for a manual review the ads properly determines the dischargeability of the estimated_tax penalty the computer system processes the penalty as having arisen at the time the return is due without regard to any extensions the estimated_tax penalty is discharged unless it falls under the exception provided for under bankruptcy code a b ie if the return_due_date is within three years of the petition date facts in general ads automates processes involved in the disposition of bankruptcy cases after discharge the program processes chapters and discharges ads is intended to identify or flag cases for further review forward certain cases for abatement select tax modules for abatement and input case closing actions to the service’s computer system automated discharge system user’s guide irs publication catalog no 85081x p in a chapter bankruptcy bankruptcy code b provides that the debtor is discharged from all debts that arose before the petition date except as provided in section section a b provides that a non-pecuniary loss tax penalty will be excepted from discharge if it is imposed with respect to a transaction or event that occurred within three years of the petition date in re 906_f2d_1440 10th cir you indicated in your memorandum that ads takes tolling into account in those cases where there have been multiple bankruptcy filings in order to determine the dischargeability of tax and interest however you expressed concern that ads may not be taking tolling into account when determining the dischargeability of penalties in other words it appears that ads may be discharging penalties where the due_date of the return is more than three years from the date of the filing of the current bankruptcy without regard to tolling caused by a previous bankruptcy the issue with regard to the discharge of penalties in a tolling situation was discussed with managers in the office of special procedures national_office they explained the various proposed flowcharts created in connection with the operation of ads including the flowchart for discharge of penalties where there is a tolling situation caused by previous bankruptcies the current flowchart program in ads provides that the tax is nondischargeable in those situations where because of tolling the bankruptcy petition is filed within the three-year period with regard to penalties the program identifies or flags the situation as needing further review the computer system prompts the necessity for a manual review in order to determine whether any or all of the penalties are dischargeable under the circumstances consequently based on information provided by the office of special procedures it does not appear that ads improperly discharges penalties in the situation where there have april bulletin no been multiple bankruptcy filings it is anticipated that because the system identifies and flags those situations where tolling may affect the discharge of penalties the service will have sufficient opportunity to examine the circumstances and determine whether the penalties are in fact dischargeable the second issue raised in your memorandum concerns dischargeability of the estimated_tax penalty the ads program does not make any special distinctions between this penalty and other non-pecuniary loss penalties such as the failure_to_file_penalty or the failure to pay penalty in other words ads processes the estimated_tax penalty as having arisen at the time the return is due as previously stated bankruptcy code a b provides that a non-pecuniary loss tax penalty will be excepted from discharge if it is imposed with respect to a transaction or event that occurred within three years of the petition date in the context of penalties the transaction or event that triggers the penalty has been determined to be the due_date of the return or payment see in re 169_br_96 bankr d n j in re stoll 132_br_783 bankr n d ga in re 117_br_541 bankr d alaska since ads currently processes all non-pecuniary loss penalties including the estimated_tax penalty as having arisen on the due_date of the return without regard to any extensions the issue becomes whether the estimated_tax penalty arises on the due_date of the return or some other date such as the due_date of the estimated_tax payments if it is concluded that the estimated_tax penalty arises on the due_date of the return then ads correctly processes the dischargeability of this penalty sec_6654 provides for a penalty in the case of an underpayment_of_estimated_tax_by_individuals sec_6654 provides that the penalty is computed on the amount of the underpayment for an installment of estimated_tax for the period of the underpayment the period of the underpayment as defined in sec_6654 runs from the due_date of the installment to the earlier of the 15th day of the 4th month after the close of the year or the date on which the underpayment is paid thus an underpayment of estimated_tax upon which a penalty would be computed can run until the 15th day of the 4th month following the close of the year ie the due_date of an individual’s return typically april 15th payments of estimated_taxes are prepayments of income_tax for the year and are deemed paid on the due_date of the return determined without regard to an extension of time for filing sec_6315 and sec_6513 the due_date of a calendar-year individual’s return is april 15th and his income_tax for the year is due on that date as well sec_6072 and sec_6151 thus until april 15th the due_date of the taxpayer’s return estimated_taxes paid are not considered taxes paid underpaid estimated_taxes are still considered just that until april 15th until april 15th the unpaid estimated_taxes cannot be assessed and are not subject_to underpayment interest sec_6201 and sec_6601 april bulletin no the estimated_tax penalty arises only when the underpayment period for estimated_taxes has concluded on april 15th the estimated_taxes of an individual cease to be prepayments of tax and become payments on account of his income_tax for the year the penalty for underpayment of estimated_tax which is dependent upon information determined by the return eg tax_shown_on_the_return is computed and assessed at that time either by the taxpayer on his return or by the service upon receipt of the return it is an addition_to_tax which is assessed collected and paid in the same manner as tax pursuant to sec_6665 accordingly the estimated_tax penalty arises on the due_date of the return for the year without regard to any extension of time for filing the return see in re ripley 926_f2d_440 5th cir the estimated_tax penalty does not become due and payable until the due_date of the return citing sec_6513 since the ads program in its present form processes the estimated_tax penalty as having arisen at the time the return is due and without any regard to extensions for purposes of determining dischargeability it appears that no modification is necessary with regard to that aspect of the program collection_due_process final demand service by mail cc pa cbs b01 jdsekula gl-129984-00 uil memorandum for associate area_counsel - fort lauderdale cc sb ftl attention leonard t provenzale from alan c levine chief branch cc pa cbs b01 subject service of form 668c by mail this is in response to the question mr provenzale posed in an e-mail dated date he specifically asked whether the rationale of sec_301 c would permit form 668-c final demand to be served by mail we believe the service of a form 668-c could be accomplished by mailing if the form 668-c were modified to reflect such service sec_6332 requires that a person in possession of or obligated with respect to property or rights to property subject_to levy upon which a levy has been made to surrender that property or those rights upon demand except for any property or rights to such property that are subject_to attachment or execution under any judicial process at the time of such demand the demand described in sec_6332 is the one made on the levy form that is used for example form 668-a notice_of_levy form 668-b levy form w notice_of_levy on wages salary and other income neither sec_6332 nor the regulations promulgated thereunder require any further or final demand for payment to april bulletin no be made however in order to obtain voluntary compliance with notices of levy that are served but remain unsatisfied the service as an administrative practice issues in many cases another document entitled final demand form 668-c although the use of this form is not required by sec_6332 or the regulations thereunder the customary use of this form by the service has led some commentators to believe that such a notification is required before a suit for failure to honor a levy can successfully be instituted see saltzman irs practice and procedure dollar_figure 2nd ed the certification of service portion of form 668-c contains the statement i certify that this final demand was served by handing a copy to thus form 668-c contemplates personal service it seems clear that the certification of service portion of form 668-c would have to be modified with respect to any form 668-c which is attempted to be served by mail sec_301 c provides as follows c service of notice_of_levy by mail a notice_of_levy may be served by mailing the notice to the person upon whom the service of a notice_of_levy is authorized under paragraph a of this section in such a case the date and time the notice is delivered to the person to be served is the date and time the levy is made if the notice is sent by certified mail return receipt requested the date of delivery on the receipt is treated as the date the levy is made if after receipt of a notice_of_levy an officer or other person authorized to act on behalf of the person served signs and notes the date and time of receipt on the notice_of_levy the date and time so noted will be presumed to be in the absence of proof to the contrary the date and time of delivery any person may upon written notice to the district_director having audit jurisdiction over such person have all notices of levy by mail sent to one designated office after such a notice is received by the district_director notices of levy by mail will be sent to the designated office until a written notice withdrawing the request or a written notice designating a different office is received by the district_director although sec_301 c appears to authorize the service of levy by mail in all cases its effect is actually limited to instances in which the service and some entity normally a large business or governmental_unit with many employees have entered into a written_agreement under which the entity has agreed to accept notices of levy by mail sec_301 c does not specifically discuss form 668-c or whether it may be served by mail the rationale of that section however that an officer or other person authorized to act on behalf of an entity may by signing and noting the date and time of receipt of a document establish the date and time of the receipt of that document to the entity should apply to final demands which with deletion of the reference to hand delivery could be served by mail in this regard i would note that acs already makes its final demand although not titled as such by means of an lp59 copy attached which is mailed to the person upon whom it mailed a notice_of_levy it is my understanding that such mailings are by certified mail in order to establish the act of mailing obviously any april bulletin no final demand sent by mail which was returned as unclaimed or undeliverable would not be effective and would have to be hand-delivered this matter has been discussed with an analyst in compliance who stated that while your suggestion may be a useful modification in remote areas the preference is to retain the method of hand delivery as the nationwide requirement offer_in_compromise power_of_attorney cc pa cbs br2mascott gl-120185-00 date uilc memorandum for associate area_counsel s b s e area laguna niguel group from subject kathryn a zuba chief branch collection bankruptcy summonses review of advisory opinion--offers in compromise signature_authority for power_of_attorney this memorandum responds your request for advice sent date you have asked us to review your advisory opinion concerning the authority of an enrolled_agent operating under a valid power_of_attorney to sign forms and 433-a on behalf of a taxpayer we have reviewed your memorandum and we suggest revising it to address the following concerns your memorandum concludes that acting pursuant to a valid form_2848 power_of_attorney an enrolled_agent may sign a form_656 offer_in_compromise on behalf of a taxpayer you further recognize ambiguity regarding whether the taxpayer’s representative may sign the required form 433-a collection information statement due to language in i r m stating that the taxpayer should sign the offer and the collection information statement personally unless prevented by unusual circumstances and requiring form_2848 to be included with the offer in such cases in light of the potential for ambiguity you suggested the service request taxpayers personally sign both forms even when they are represented under a valid power_of_attorney you then indicated that an enrolled_agent acting under a valid power_of_attorney has the authority to sign form_656 and that the service should not delay the compromise process by insisting the taxpayer personally sign in such cases you concluded that due to the detailed financial information required by the collection information statement the taxpayer must personally sign form 433-a april bulletin no we agree with your analysis and conclusions regarding an enrolled agent’s authority to sign form_656 provided the power_of_attorney applies for the tax period covered by the offer_in_compromise line of form_2848 authorizes the representative to perform any and all acts the taxpayer can perform with respect to that tax period in the interest of clarity and to facilitate the compromise process we suggest you urge the taxpayer to list offers in compromise as a specific addition to the representative’s powers in the space provided following line of the form before including it with the offer_in_compromise just as a representative may sign an offer_in_compromise the representative may legally sign the associated collection information statement as well based upon his authority to perform any and all acts the taxpayer could perform form 433-a contains the language u nder penalties of perjury i declare that to the best of my knowledge and belief this statement of assets liabilities and other information is true correct and complete thus in order to sign a taxpayer’s collection information statement a representative must have detailed personal knowledge of the taxpayer’s financial matters should a representative knowingly provide false information on form 433-a the service may face difficulty prosecuting the taxpayer for fraud because the taxpayer did not sign the form the language you reference in i r m stating the taxpayer should sign the form unless prevented by unusual circumstances expresses policy in this area thus although you should urge taxpayers to personally sign form 433-a the taxpayer’s representative acting pursuant to a valid power_of_attorney may legally do so on his behalf again in the interest of clarity you may urge the taxpayer to list this as a specific additional power in the space provided following line on form_2848 estate_tax lien qualified_family-owned_business_interest deduction cc pa cbs br1 gl-809665-99 uil memorandum for sbse associate area_counsel denver from alan c levine chief branch collection bankruptcy summonses cc pa cbs br1 subject this memorandum responds to your request for advice dated date regarding the qualified_family-owned_business_interest qfobi deduction under sec_2057 of the internal_revenue_code specifically you have asked us to address two issues arising from the special lien procedures for additional estate_tax under sec_2057 the two issues are april bulletin no whether the service can establish an enforceable lien to secure the additional estate_tax under sec_2057 for personal_property qualifying for the deduction under sec_2057 and whether an estate electing the deduction under sec_2057 can designate as security for the lien only those qfobis necessary to equal the amount of the additional estate_tax payable in the event of a recapture as regards issue sbse associate area_counsel formerly rocky mountain district_counsel concludes that in the event of a sec_2057 election a lien under sec_6324b should be filed for any real_property using a modified version of the form 668-h currently used in connection with the sec_2032a special_use_valuation election however if the real_property is insufficient to satisfy the lien amount or if the assets consist only of personal_property then associate area_counsel asks that examination contact them for guidance to clarify we believe the lien arising in connection with a sec_2057 election arises under sec_2057 which references sec_6324b we agree that associate area_counsel should be consulted in the event that the real_property subject_to the sec_2057 election is insufficient to secure the additional estate_tax as regards issue associate area_counsel concludes that an estate may not designate as security for the lien only those qfobis necessary to equal the amount of recapture_tax rather the lien should cover all assets subject_to the election under sec_2057 to the extent there is generally a difference between the amount of qfobi assets necessary for an estate to be eligible for the deduction that is aggregate qfobis exceeding percent of the adjusted_gross_estate and the amount of qfobi assets actually subject_to the election under sec_2057 we believe this conclusion should be clarified therefore an estate that elects the deduction under sec_2057 should designate as security for the lien those qfobi assets for which the deduction is claimed further we believe the lien amount should be an amount equal to the maximum potential additional estate_tax payable assuming that all qfobi property for which the election is made is subject_to recapture within the first years of the date of death see sec_2057 at this time passthroughs and special industries division cc psi b7 is engaged in a year priority guidance plan project to issue proposed_regulations under sec_2057 the regulations should address various issues including the establishment of an enforceable lien and the designation of lien security for purposes of sec_2057 we believe the positions stated in this memorandum are a reasonable interpretation of sec_2057 and are wholly consistent with congressional intent
